 



Exhibit 10.6
Execution Copy
AMENDMENT NO. 3
     This Amendment No. 3 dated as of April 4, 2008 (“Amendment”) is among
Callon Petroleum Company, a Delaware corporation (“Borrower”), the Lenders, and
Union Bank of California, N.A., as administrative agent (“Administrative
Agent”).
INTRODUCTION
     A. The Borrower, the Lenders, and the Administrative Agent are parties to
the Amended and Restated Credit Agreement dated as of August 30, 2006, as
amended by Amendment No. 1 dated as of April 18, 2007 and Amendment No. 2 dated
as of December 31, 2007 (“Credit Agreement”).
     B. The Borrower has requested and the Majority Lenders have agreed to make
certain amendments to the Credit Agreement.
     THEREFORE, the Borrower, the Majority Lenders and the Administrative Agent
hereby agree as follows:
     Section 1. Definitions. Unless otherwise defined in this Amendment, each
term used in this Amendment that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement.
     Section 2. Amendments.
     (a) Section 1.02 of the Credit Agreement is hereby amended as follows:
          (i) The definitions of the terms “Entrada Entity” and “Permitted
Entrada Transaction” are hereby amended and restated, in their respective
entireties, to read as follows:
“Entrada Entity” means Callon Entrada Company, a Delaware corporation.
“Permitted Entrada Transaction” means (i) the sale, conveyance and assignment by
the Borrower or any of its Subsidiaries of a portion of the Entrada Assets to
CIECO in accordance with the terms of the CIECO PSA and the other CIECO PSA
Documents, (ii) the contribution by the Borrower and/or CPOC of all or any
portion of its remaining ownership interests in the Entrada Assets to the
Entrada Entity, which contribution may occur either prior to, contemporaneously
with or after the sale, conveyance and assignment contemplated in the
immediately preceding clause (i), which Entrada Entity and/or its assets may be
managed or operated under one or more management services agreements, contract
operating agreements or similar agreements with the Borrower or any of its
Subsidiaries, including, without limitation, CPOC, (iii) the incurrence by the
Entrada Entity of Debt, the proceeds of which are to be used to fund the costs
and expenses incurred to develop and/or produce its interests in the Entrada
Assets pursuant to and in accordance with the CIECO Credit Agreement and the
other CIECO Loan Documents, (iv) the granting of Liens on (w) the Entrada
Assets, (x) all other assets of the Entrada Entity, (y) the equity interests of
the Entrada Entity, and/or (z) any segregated deposit accounts established and
maintained by Borrower or any of its Subsidiaries to hold only loan proceeds of
such Debt pending

 



--------------------------------------------------------------------------------



 



disbursement and/or any revenues and proceeds of production or other amounts
attributable to the Entrada Assets or the Entrada Entity, in each case to secure
such Debt, and (v) the contribution or advance by the Borrower or any of its
other Subsidiaries of additional cash or other assets to the Entrada Entity from
time to time not to exceed, in the aggregate at any time outstanding, the
greater of (x) the aggregate amount of dividends, distributions or repayment of
advances made by the Entrada Entity to the Borrower or any of its other
Subsidiaries net of any outstanding contributions or advances previously made
under this clause (v), and (y) $10,000,000, and (vi) the indemnification of any
Person against loss from the failure of the Entrada Entity to comply with, or
the guarantee of performance by the Entrada Entity of, certain of its
obligations arising under or related to the documents and agreements evidencing
or governing its Debt or relating to the development and operations of its
assets (other than the obligation of the Entrada Entity to repay the principal
and interest of the Debt described in clause (iii) of this definition) by the
Borrower or any of its other Subsidiaries in accordance with the terms of the
CIECO Loan Documents.”
          (ii) The following new definitions will be added in correct
alphabetical order therein as follows:
“CIECO” means CIECO Energy (Entrada) LLC, a Delaware limited liability company.
“CIECO Credit Agreement” means that certain Credit Agreement executed by the
Entrada Entity and CIECO in connection with the consummation of the transactions
contemplated by the CIECO PSA, as the same may be modified or amended from time
to time to the extent permitted herein.
“CIECO Loan Documents” means the CIECO Credit Agreement and all promissory
notes, mortgages, security agreements, financing statements, and other
documents, agreements and instruments entered into in connection therewith or
relating thereto.
“CIECO PSA” means that certain Purchase and Sale Agreement dated as of
February 7, 2008 between CPOC and CIECO Energy (US) Ltd., as the same may be
from time to time amended, supplemented, restated or otherwise modified and in
effect to the extent permitted herein.
“CIECO PSA Documents” means any and all documents, instruments and agreements
entered into and/or delivered in connection with or relating to the CIECO PSA
and the transactions contemplated thereby as the same may be from time to time
amended, supplemented, restated or otherwise modified and in effect to the
extent permitted herein.
     (b) Section 9.03(j) of the Credit Agreement is hereby amended in its
entirety to read as follows:
“in addition to the contribution, transfer and conveyance of all or a portion of
the Entrada Assets to the Entrada Entity, cash investments, loans,

2



--------------------------------------------------------------------------------



 



advances, or contribution of assets or property made by the Borrower or any
Guarantor in or to the Entrada Entity in an amount not to exceed an aggregate
amount equal to that described in clause (v) of the definition of Permitted
Entrada Transaction in Section 1.02 of this Agreement; provided that, at the
request of the Borrower, Majority Lenders may, in their sole discretion,
increase such amount; and”
     (c) Section 9.24 of the Credit Agreement is hereby amended in its entirety
as follows:
          “Section 9.24 CIECO Loan Documents.
     (a) The Borrower shall not, and shall cause the Entrada Entity to not, make
any optional termination or reduction of the aggregate Commitment (as defined in
the CIECO Credit Agreement) other than in accordance with the terms and
conditions thereof.
     (b) The Borrower will not amend, supplement or otherwise modify any of the
CIECO Loan Documents without the prior written consent of the Administrative
Agent and the Majority Banks if the effect of such amendment, supplement or
modification would (A) shorten the final maturity date of such Debt or any other
scheduled date for the payment of principal, interest or other sums payable in
respect of such Debt, (B) increase the maximum principal amount of such Debt to
an amount that exceeds $175,000,000, (C) impose rates of interest (other than
imposing the default rate as provided for in the CIECO Loan Documents),
prepayment charges, premiums, closing fees or other fees or other amounts that
are materially greater than the respective amounts thereof in effect immediately
prior to such amendment, modification or supplement, or (C) impose any
representations, warranties, covenants, conditions, mandatory prepayments,
events of default, remedies or other provisions that are materially more
restrictive or burdensome than the terms and provisions of the CIECO Loan
Documents as in effect on the date hereof.
     (d) The last sentence of Section 8.09(a) of the Credit Agreement is hereby
amended and restated, in its entirety, as follows:
     “Notwithstanding the foregoing, (i) none of the Borrower’s or any of its
Subsidiaries’ ownership interest in and to Medusa Spar, LLC shall be part of the
collateral security for the Obligations and (ii) none of the Borrower’s or any
of its Subsidiaries’ ownership in and to (A) the Entrada Field or related
equipment, accounts receivable, deposit accounts, contracts, general intangibles
or other assets (collectively, the “Entrada Assets”) or (B) any equity interests
of the Entrada Entity or any Subsidiary of the Entrada Entity (for so long as
the Entrada Entity or such Subsidiary of the Entrada Entity does not own any
material or significant asset other than Entrada Assets) shall be collateral
security for the Obligations unless the Borrower has notified the Administrative
Agent, in writing, that it has elected to include such Entrada Assets or any
other assets owned by such Entrada Entity as a portion of the Borrowing Base.”

3



--------------------------------------------------------------------------------



 



     (e) Section 8.12(c) of the Credit Agreement is hereby amended and restated,
in its entirety, to read as follows:
     “(c) On or before April 11, 2008, the Borrower shall have closed on the
purchase and sale agreement, farmout agreement, joint exploration or development
or similar agreement referenced in clause (b) above.”
     Section 3. Representations and Warranties. The Borrower represents and
warrants that (a) the execution, delivery and performance of this Amendment are
within the corporate power and authority of the Borrower and have been duly
authorized by appropriate proceedings, (b) the Liens under the Security
Instruments are valid and subsisting and secure the Borrower’s obligations under
the Credit Agreement as amended hereby, (c) this Amendment constitutes the
legal, valid, and binding obligation of the Borrower, enforceable in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights of creditors
generally and general principles of equity, (d) the representations and
warranties of the Borrower contained in the Loan Documents are true and correct
as of the date hereof, except as otherwise previously disclosed to the
Administrative Agent, and (e) no Default or Event of Default has occurred and is
continuing as of the date hereof.
     Section 4. Reaffirmation of Guaranty. Each Guarantor hereby ratifies,
confirms, and acknowledges that its obligations under the Guaranty Agreement are
in full force and effect and that each Guarantor continues to unconditionally
and irrevocably, jointly and severally, guarantee the full and punctual payment,
when due, whether at stated maturity or earlier by acceleration or otherwise,
all of the Obligations (subject to the terms of the Guaranty Agreement), as such
Obligations may have been amended by this Amendment. Each Guarantor hereby
acknowledges that its execution and delivery of this Amendment does not indicate
or establish an approval or consent requirement by the Guarantors under the
Guaranty Agreement in connection with the execution and delivery of amendments
to the Credit Agreement, the Notes or any of the other Loan Documents.
     Section 5. Effectiveness. The Credit Agreement shall be amended as provided
in this Amendment on the date first set forth above when:
     (a) the Administrative Agent shall have received this Amendment duly
executed by the Borrower, the Majority Lenders and the Administrative Agent
thereto; and
     (b) the initial transactions contemplated by the CIECO PSA and the CIECO
Credit Agreement shall have been consummated (including, without limitation, the
termination of the ML Loan Documents, repayment of all amounts owed by Borrower
with respect thereto, and release of all Liens securing the obligations and
indebtedness of Borrower thereunder) and the Borrower shall have delivered to
the Administrative Agent a copy of the CIECO PSA, the initial material CIECO PSA
Documents, the CIECO Credit Agreement and the initial material CIECO Loan
Documents, each in form and substance reasonably acceptable to the
Administrative Agent and the Majority Lenders.

4



--------------------------------------------------------------------------------



 



     Section 6. Choice of Law. This Amendment shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas.
     Section 7. Counterparts. This Amendment may be signed in any number of
separate counterparts (including facsimile transmission), all of which when
taken together shall be deemed to be an original.
     This written agreement and the Loan Documents, as defined in the Credit
Agreement, represent the final agreement among the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.
     There are no unwritten oral agreements between the parties.
[Remainder of this page intentionally left blank. Signature page follows.]

5



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            /s/ CALLON PETROLEUM COMPANY
                     

6



--------------------------------------------------------------------------------



 



            /s/ UNION BANK OF CALIFORNIA, N.A.,
as Lender and Administrative Agent
                     

7



--------------------------------------------------------------------------------



 



            /s/ GUARANTY BANK,
as Lender and Syndication Agent
                     

8



--------------------------------------------------------------------------------



 



            /s/ NATIXIS,
as Lender
 

9



--------------------------------------------------------------------------------



 



         

            For Purposes of Section 4 Only.

GUARANTORS:

/s/ CALLON PETROLEUM OPERATING COMPANY
   

            /s/ CALLON OFFSHORE PRODUCTION, INC.
   

            /s/ MISSISSIPPI MARKETING, INC.
                       

10